—Determination of the respondent Department of Personnel of the City of New York, dated August 25, 1989, which revoked petitioner’s certification and appointment as a police officer upon a finding that misstatements and omissions in his application for employment were material and intentional, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of Supreme Court, New York County [Phyllis Gangel-Jacob, J.], entered October 19, 1992) dismissed, without costs.
Respondent’s determination that petitioner could not have been "ignorant”, "unaware”, or "oblivious” to "the derogatory aspects of his background” omitted in his personal history questionnaire, namely, his arrest and adjudication as a youthful offender for theft, as well as two license suspensions, a traffic violation and five parking violations resulting in his designation as a scofflaw, and that such omissions are material to his qualifications as a police officer, is supported by substantial evidence, and warrants the termination of his employment (Civil Service Law § 50 [4]). Concur — Sullivan, J. P., Wallach, Ross, Asch and Tom, JJ.